DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	In response to applicant’s amendment received on 5/5/22, all requested changes to the claims have been entered.  Claims 1-20 were previously and are currently pending.

Response to Arguments
Applicant's arguments filed 5/5/22 have been fully considered but they are not persuasive.  The applicant argues that the prior art of Zhao (US2009/0141940) does not teach or fairly suggest the limitation of “selecting at least two images from the plurality of images that include the same object as sample images for training the feature extraction model, the at least two images including a first image and a second image, and the second image being selected based on a distance between the first image and the second image”.  
	The Examiner disagrees and the rejection is maintained herein.  In modeling an object for use in object recognition and tracking, Zhao disclose selecting a first optimal object image from a sample video for creating/training a model (Fig. 3, element 310, 315; paragraphs 68-71).  Then later selecting a second image same object from the sample video based on a similarity with the first image, (i.e. the model created using the first image), for updating/training the model (Fig. 3, elements 310, 320; paragraphs 68-71).  The similarity being determined based on the distance calculated between the features of the object model (i.e. first image) and those of the second image as discussed with regards to process in steps 320 and 410 of figures 3 and 4, see also paragraphs 71 and 76.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 6-9, 13-15, 18 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2009/0141940 to Zhao et al. (“Zhao”).

As to claim 1, Zhao discloses a method for training a feature extraction model that is performed by a computer device, the method comprising: 
detecting a plurality of images in one or more sample videos, the plurality of images including a same object (Fig. 3, elements 302, 305; paragraphs 66, 67, wherein images of the same optimal object are detected in one or more sample videos for use in creating and then updating an object model); 
selecting at least two images from the plurality of images that include the same object as sample images for training the feature extraction model, the at least two images including a first image and a second image, and the second image being selected based on a distance between the first image and the second image (Zhao disclose selecting a first optimal object image from a sample video for creating/training a model (Fig. 3, element 310, 315; paragraphs 68-71).  Then later selecting a second image same object from the sample video based on a similarity with the first image, (i.e. the model created using the first image), for updating/training the model (Fig. 3, elements 310, 320; paragraphs 68-71).  The similarity being determined based on the distance calculated between the features of the object model (i.e. first image) and those of the second image as discussed with regards to process in steps 320 and 410 of figures 3 and 4, see also paragraphs 71 and 76), the at least two images indicating a change of the object in a time dimension (Fig. 3; Fig. 5; paragraphs 66-67, 71, 75 , wherein images including a same object (e.g. a face) are obtained from a video necessarily changing in a time dimension which presents additional or updated features of which those with more stability are assigned higher weights than those with less stable features); and 
training the feature extraction model based on the sample images to extract a video feature of a target video (Fig. 3; Fig. 4; Fig. 5; paragraphs 71, wherein an object model is trained based on the sample images of the object and used to extract a video feature of a target video)). 

As to claim 2, Zhao discloses the method according to claim 1, wherein the detecting the plurality of images in the one or more sample videos further comprises: 
detecting the first image in the one or more sample videos to determine a first object included in the first image (Fig. 3, element 310; paragraphs 66-71, wherein an optimal object in a frame/image of a video is detected and when it is the first time that object has been detected an object model is created corresponding to determining a first object included in the first image); and 
tracking the first object in an image other than the first image to obtain a second image including the first object (Fig. 5; paragraphs 83-90, wherein the first object in a first image is tracked throughout the subsequent/second images).  

As to claim 6, Zhao discloses the method according to claim 1, wherein after the training based on the sample images, the method further comprises: 
obtaining at least one image in the target video (Fig 2; Fig. 4; Fig. 5, wherein after training with at least two sample images of an object, subsequent frames/images of a target video are obtained for processing) ; and 
performing feature extraction on the at least one image based on the feature extraction model to obtain the video feature of the target video (Fig 2; Fig. 4; Fig. 5, wherein the objection recognition model (fig. 4) performs feature extraction on the subsequent images of a target video to obtain video features).  

As to claim 7, Zhao discloses the method according to claim 6, wherein after the performing the feature extraction on the at least one image based on the feature extraction model, the method further comprises: 
storing the video feature and video information of the target video in a database (Fig. 5, element 530; Fig. 6, Fig. 7, paragraph 92 wherein a video indexing corresponds to storing the video features and video info of the target video in a database); OR 
querying, in the database, the video information corresponding to the video feature, the database being configured to store a video feature and video information of each video.

	As to claim 8, please refer to the rejection of claim 1 above.   Zhao further discloses processing circuitry configured to perform the process disclosed, see paragraph 55.

	As to claims 9 and 13, please refer to the rejections of claims 2 and 6, respectively, above. 

	As to claim 14, Zhao further discloses a computer device, comprising a processor and a memory storing at least one instruction that when executed by the processor, causes the processor to perform the method recited in claim 1, see paragraph 55.

	As to claim 15, please refer to the rejections of claim 2 above. 

As to claim 18, please refer to the rejection of claim 1 above.   Zhao further discloses a non-transitory computer-readable medium storing at least one instruction that, when executed by a processor causes the processor to perform the process disclosed, see paragraph 55.

	As to claim 19, please refer to the rejections of claim 2 above. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 10, 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0141940 to Zhao et al. (“Zhao”) in view of US 2016/0110609 to Lefebvre et al. (“Lefebvre”).

Regarding claim 3,  Zhao discloses the method according to claim 2, wherein the tracking includes tracking the first object in the image other than the first image to obtain a plurality of other images including the first object (Fig. 5; paragraphs 83-90, wherein the first object in a first image is tracked throughout the subsequent/second images).
Zhao does not disclose expressly that selecting includes selecting the second image including the first object from the plurality of other images by selecting an image with a distance from the first image greater than a preset distance, where the distance is a quantity of images between the first and second images.
Lefebvre discloses a process for training a model/fingerprint for a video wherein images selected for training the model/fingerprint are selected with a distance from each other being greater than a preset distance and where the distance is a quantity of images between them (paragraphs 16-17).
Zhao & Lefebvre are combinable because they are from the same art of video processing.
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to incorporate the technique of selecting images, for training a video model/fingerprint, with a distance from each other being greater than a preset distance and where the distance is a quantity of images between them, as taught by Lefebvre, into the process for training a feature extraction model disclosed by Zhao.
The suggestion/motivation for doing so would have been to provide for the selection of the best quality images allowing for optimized and increased probability of identification (Lefebvre, paragraph 04).
	Further, Lefebvre's known technique of selecting images, for training a video model/fingerprint, with a distance from each other being greater than a preset distance and where the distance is a quantity of images between them would have been recognized by one skilled in the art as applicable to the "base" process of Zhao and the results would have been predictable.
Therefore, it would have been obvious to combine Zhao with Lefebvre to obtain the invention as specified in claim 3.

Concerning claims 10, 16 and 20, please refer to the rejection of claim 3 above. 

Allowable Subject Matter
Claims 4, 5, 11, 12 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON W CARTER whose telephone number is (571)272-7445. The examiner can normally be reached 8am - 5pm (Mon - Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on 571-272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON W CARTER/Primary Examiner, Art Unit 2665